Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/131,486 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 14-16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hailpern et al (U.S. Pub No. 2014/0304264 A1).
As per claim 1, Hailpern discloses a method for conducting natural language processing, the method comprising:
generating a natural language model by a natural language platform (Par [0018, 0026] document classification engine employ machine learning and NLP);
storing the natural language model in a first stateless format; accessing a plurality of documents to be classified by the natural language model; storing the plurality of documents in a second stateless format; and classifying, by the natural language platform, at least one document among the plurality of documents while the at least one document is stored in the second stateless format using the natural language model while stored in the first stateless format (Par [0030, 0034] classifying document and store in data source).
As per claim 2, Hailpern discloses the method of claim 1, wherein storing the natural language model in the first stateless format comprises storing the natural language model in a language agnostic format (Par [0015, 0016]).
As per claim 3, Hailpern discloses the method of claim 1, wherein storing the plurality of documents in a second stateless format comprises storing all configuration and auxiliary data used to process each document among the plurality of documents with a combination of said document and the natural language model (par [0015-0016, 0018]).
As per claim 5, Hailpern discloses the method of claim 1, further comprising performing a discover topics operation to discover documents that are classified into a specified label while classifying the at least one document (Par [0015-0018]).
As per claim 14, Hailpern discloses a non-transitory computer readable medium comprising instructions that, when executed by a process, cause the processor to perform operations comprising: 
generating a natural language model Par [0018, 0026] document classification engine employ machine learning and NLP);
storing the natural language model in a first stateless format; accessing a plurality of documents to be classified by the natural language model; storing the plurality of documents in a second stateless format; and classifying at least one document among the plurality of documents while the at least one document is stored in the second stateless format using the natural language model while stored in the first stateless format (Par [0030, 0034] classifying document and store in data source).
As per claim 15. The computer readable medium of claim 14, wherein storing the natural language model in the first stateless format comprises storing the natural language model in a language agnostic format (Par [0015-0016]).
As per claim 16. The computer readable medium of claim 14, wherein storing the plurality of documents in a second stateless format comprises storing all configuration and auxiliary data used to process each document among the plurality of documents with a combination of said document and the natural language model (Par [0015-0017]).
As per claim 18. The computer readable medium of claim 14, wherein the operations further comprise performing a discover topics operation to discover documents that are classified into a specified label while classifying the at least one document (Par [0015-0018]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hailpern et al (U.S. Pub No. 2014/0304264 A1), and in view of Porcari et al (U.S. Patent No. 7,376,635).
As per claim 4, Hailpern does not explicitly disclose the method of claim 1, further comprising performing an intelligent queuing operation on a subset of the documents within the plurality of documents while classifying the at least one document, wherein the subset of documents is distinct from the at least one document.
	However, Porcari discloses performing an intelligent queuing operation on a subset of the documents within the plurality of documents while classifying the at least one document, wherein the subset of documents is distinct from the at least one document (Col 3 lines 6-21 and col 3 lines 46-67 through col 4 lines 1-14).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Porcari into the teachings of a Hailpern in order to classify documents automatically using themes of a predetermined classification (Col 1 lines 6-9).
As per claim 6, Porcari discloses the method of claim 1, wherein: accessing the plurality of documents to be classified by the natural language model comprises retrieving a subset of the plurality of documents from a database; and classifying the at least one document occurs while retrieving the subset of the plurality of documents, wherein the at least one document is distinct from the subset of the plurality of documents (Col 3 lines 6-21 and col 3 lines 46-67 through col 4 lines 1-14).
As per claim 17, Hailpern does not explicitly disclose the computer readable medium of claim 14, wherein the operations further comprise performing an intelligent queuing operation on a subset of the documents within the plurality of documents while classifying the at least one document, wherein the subset of documents is distinct from the at least one document.
	However, Porcari discloses wherein the operations further comprise performing an intelligent queuing operation on a subset of the documents within the plurality of documents while classifying the at least one document, wherein the subset of documents is distinct from the at least one document (Col 3 lines 6-21 and col 3 lines 46-67 through col 4 lines 1-14).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Porcari into the teachings of a Hailpern in order to classify documents automatically using themes of a predetermined classification (Col 1 lines 6-9).
As per claim 19, Porcari discloses the computer readable medium of claim 14, wherein:
accessing the plurality of documents to be classified by the natural language model comprises retrieving a subset of the plurality of documents from a database; and classifying the at least one document occurs while retrieving the subset of the plurality of documents, wherein the at least one document is distinct from the subset of the plurality of documents (Col 3 lines 6-21 and col 3 lines 46-67 through col 4 lines 1-14).



Claim(s) 7-10, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hailpern et al (U.S. Pub No. 2014/0304264 A1), and in view of Steensgard (U.S. Pub No. 2008/0059435 A1).
As per claim 7, Hailpern does not explicitly disclose the method of claim 1, wherein storing the natural language model in a stateless format comprises storing replicas of the natural language model each into a server among a plurality of parallelized servers.
	However, Steesgard discloses wherein storing the natural language model in a stateless format comprises storing replicas of the natural language model each into a server among a plurality of parallelized servers (Par [0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Steensgard into the teaching of Hailpern in order to assist authoring and production of document (par [0003]).
As per claim 8, Hailpern discloses a natural language processing system comprising:
access a plurality of documents to be classified by said of the natural language model; store the plurality of documents in a second stateless format; and classify at least one document among the plurality of documents while the at least one document is stored in the second stateless format using said of the natural language model while stored in the first stateless format (Pat [0018, 0026, 0030, 0040]).
Hailpern does not explicitly discloses a plurality of server machines communicatively coupled in parallel, each of the plurality of servers comprising a memory and at least one processor, each of the plurality of servers configured to: store, in said memory of said server, a replica of a natural language model in a first stateless format.
However, Steensgard discloses a plurality of server machines communicatively coupled in parallel, each of the plurality of servers comprising a memory and at least one processor, each of the plurality of servers configured to: store, in said memory of said server, a replica of a natural language model in a first stateless format (Par [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Steensgard into the teaching of Hailpern in order to assist authoring and production of document (par [0003]).
As per claim 9, Hailpern discloses the system of claim 8, wherein storing the replica of the natural language model in the first stateless format comprises storing the replica natural language model in a language agnostic format (Par [0015-0016]).
As per claim 10, Hailpern discloses the system of claim 8, wherein storing the plurality of documents in a second stateless format comprises storing all configuration and auxiliary data used to process each document among the plurality of documents with a combination of said document and the replica natural language model (Par [0015-0016]).
As per claim 12, Hailpern discloses the system of claim 8, wherein each of the plurality of servers is further configured to perform a discover topics operation to discover documents that are classified into a specified label while classifying the at least one document (Par [0015-0018]).
As per claim 20, Steensgard discloses the computer readable medium of claim 1, wherein storing the natural language model in a stateless format comprises storing replicas of the natural language model each into a server among a plurality of parallelized servers (Par [0033]).


Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hailpern et al (U.S. Pub No. 2014/0304264 A1), and Steensgard (U.S. Pub No. 2008/0059435 A1), and further in view of Porcari et al (U.S. Patent No. 7,376,635).
As per claim 11, Hailpern and Steensgard do not explicitly disclose the system of claim 8, wherein each of the plurality of servers is further configured to perform an intelligent queuing operation on a subset of the documents within the plurality of documents while classifying the at least one document, wherein the subset of documents is distinct from the at least one document.
	However, Porcari discloses wherein each of the plurality of servers is further configured to perform an intelligent queuing operation on a subset of the documents within the plurality of documents while classifying the at least one document, wherein the subset of documents is distinct from the at least one document (Col 3 lines 6-21 and col 3 lines 46-67 through col 4 lines 1-14).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Porcari into the teachings of a Hailpern as modified by Steengard in order to classify documents automatically using themes of a predetermined classification (Col 1 lines 6-9).
As per claim 13, Porcari discloses the system of claim 8, wherein:
accessing the plurality of documents to be classified by the natural language model comprises retrieving a subset of the plurality of documents from a database; and classifying the at least one document occurs while retrieving the subset of the plurality of documents, wherein the at least one document is distinct from the subset of the plurality of documents (Col 3 lines 6-21 and col 3 lines 46-67 through col 4 lines 1-14).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 30, 2022
/THU N NGUYEN/Examiner, Art Unit 2154